SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: January, 2012 Commission File Number: 002-09048 THE BANK OF NOVA SCOTIA (Name of registrant) 44 King Street West, Scotia Plaza, 8th floor, Toronto, Ontario, M5H 1H1 Attention: Secretary’s Department (Tel.: (416) 866-3672) (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to theCommission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o No x If "Yes" is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A This Report on Form 6-K and the exhibits hereto are incorporated by reference as exhibits to The Bank of Nova Scotia’s Registration Statement on Form F-9 which was originally filed on June 10, 2011 (File No. 333-174823), as amended on June 29, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE BANK OF NOVA SCOTIA Date:January 25, 2012 By: /s/ Sue Graham-Parker Name:Sue Graham-Parker Title:Senior Vice-President Public, Corporate and Government Affairs EXHIBIT INDEX Exhibit Description of Exhibit News Release DatedJanuary 24, 2012- Scotiabank Provides 2011 Results and Financial Position under International Financial Reporting Standards
